DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s remarks do not contain arguments for the Examiner’s response. Applicant’s remarks contain statements that the claims have been amended. The Examiner provides the following rejections based on the claim amendments dated 25 August 2022. The Examiner suggests providing detailed arguments in the next response, should the applicant disagree with the following rejections.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the outer surfaces with a reduced height profile”, the “linear segments” and “features” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 48-50, 53-56, 59, 61 and 68-69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander (US 2004/0068795), hereinafter referred to as Hollander in view of DeFranks (US 2006/0010608), hereinafter referred to as DeFranks further in view of Wu (CN 201504898).
Regarding Claim 48: Hollander discloses an article of bedding comprising: an outer cover (cover formed of upper and lower quilted panels 12 and 14 adjoined by side panel 32 of Hollander) comprising opposing first and second panels (see first and second panels 12 and 14 and their respective rims 30 as shown in at least Fig. 2 of Hollander) each made from a material (see paragraphs [0025] and [0033] of Hollander which teach materials for making the panels of the bedding), the panels each including opposite inner and outer surfaces (see inner and outer surfaces of panels 12 and 14 of Hollander), the inner surfaces of the panels defining a cavity (interior 42 of Hollander, see at least Fig. 4), the outer cover comprises a gusset  joining the first panel and the second panel (gusset considered to be formed of portions 31 and 32 of Hollander), wherein at least one of the outer surfaces has a height profile (see at least Fig. 4 of Hollander showing the upper and lower panels being quilted and having a layer of fill between the panels), at least one of the first and second panels comprising stitching that reduces the height profile (see at least the stitch lines 20 and Fig. 4 of Hollander), wherein the stitching comprises a plurality of linear segments (see at least Fig. 1 of Hollander which shows square shaped quilted sections formed of lines), the linear segments each having a geometric pattern (squares shown in Fig. 1 of Hollander), wherein the geometric patterns each include a feature (any feature of the squares shown in Fig. 1 of Hollander) […]. 
Hollander does not explicitly disclose wherein the linear segments alternating such that the feature in one of the linear segments is not coaxial with the feature in an adjacent one of the linear segments, and wherein the material is a moisture-wicking fabric. the material is a moisture-wicking fabric. 
Hollander does teach that “the particular pattern for the quilting lines is a matter of design choice” (see at least paragraph [0030] of Hollander). 
Wu teaches utilizing different shapes of quilting patterns such as square or regular hexagons (see at least Claim 2 of Wu) and wherein the stitching comprises a plurality of linear segments, the linear segments each having a geometric pattern, wherein the geometric patterns each include a feature, wherein the linear segments alternating such that the feature in one of the linear segments is not coaxial with the feature in an adjacent one of the linear segments (see at least Fig. 1 of Wu). At the time of the invention, it would have been obvious for one of ordinary skill in the art to have formed Hollander’s quilting lines in hexagonal shapes as taught by Wu since Hollander explicitly teaches that the pattern is a design choice. Additionally, a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
Additionally, DeFranks teaches a mattress constructed with a top layer which is quilted and formed of a moisture wicking fabric (see Paragraph [0025] of DeFranks which teaches “The top layer 23 can be quilted and made, for example, of a water shedding fabric, such as the CoolMax® material available from the Invista Company. CoolMax® is a tetra-channel polyester, which pulls, or “wicks” moisture away from the user's skin and to the outer layer of the fabric. The larger surface area of the tetra-channel fiber is understood to cause moisture to evaporate quickly and roll or shed from the fiber more quickly than other fibers.  …CoolMax® fabrics are understood to be washable, dryable, and to stay soft. They also are understood to resist shrinking, odors and mildew. Although the depicted embodiment includes a CoolMax® fabric layer, it will be apparent to those of skill in the art that this just one example of a material having the water shedding characteristics of interest and that any suitable material may be employed without departing from the scope of the invention”).
At the time of the invention, one having ordinary skill in the art would find it obvious to utilize a wicking fabric as taught by DeFranks in the cover of Hollander for the purpose of creating an outer layer which is capable of pulling or wicking moisture away from the user’s skin and to the outer layer of the fabric (see paragraph [0025] of DeFranks).
Regarding Claim 49: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, wherein the first and second panels and gusset are each made from the material (see at least paragraph [0033] of Hollander which discloses “The materials used to form the panels and the sides of the pillow may comprise cotton, polyester, or any other natural or man-made material used for bedding. The material preferably comprises a material that will prevent the escape of down or feathers when used as the fill material. The materials may comprise any woven or non-woven material”), the first and second panels each comprising the stitching that reduces the height profile (see at least Fig. 4 of Hollander).  
Regarding Claim 50: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, wherein the gusset extends continuously from the first panel to the second panel (see at least Figs. 4 and 2 of Hollander). 
Regarding Claim 53: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, wherein the gusset is configured to act as a filter that can prevent solid particles from entering the cavity while simultaneously permitting air and heat that builds up within the cavity to escape (see MPEP 2112.01 I. which states “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).  
Regarding Claim 54: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, wherein the gusset perimetrically bounds the first and second panels such that the second panel is spaced apart from the first panel by the gusset (see Figs. 1-4 of Hollander).  
Regarding Claim 55: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, wherein the stitching forms patterns into the material to create different elevations (see Figs. 1-4 of Hollander).  
Regarding Claim 56: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, wherein the stitching forms patterns into the material such that the reduced height profile includes highs and lows that increase air circulation in, around and through the first and second panels (see MPEP 2112.01 I. which states “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).
Regarding Claim 59: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, wherein the moisture wicking fabric is a breathable fabric (see at least the abstract of DeFranks).
Regarding Claim 61: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, wherein the moisture wicking fabric is a 100% polyester fabric (see at least paragraph [0025] of DeFranks which teaches use of wicking fabric such as PowerDry®). Although DeFranks does not discuss the composition of the PowerDry® fabric, the cited Polartec© care guide provides evidence that Power Dry® fabric comprises 100% polyester (see line 16 of Page 1 of the Polartec Care Guide attached). 
Regarding Claims 68 and 69: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, wherein the features are polygons or wherein the features are hexagons (see at least Fig. 1 of Wu).

Claims 48 (alternatively) and 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander (US 2004/0068795), hereinafter referred to as Hollander in view of Davis et al. (US 2013/0098364), hereinafter referred to as Davis as evidenced by Lafleche et al. (US 2010/0146709), hereinafter referred to as Lafleche, further in view of Wu (CN 201504898).
Regarding Claims 48 and 60: Hollander discloses an article of bedding comprising: an outer cover (cover formed of upper and lower quilted panels 12 and 14 adjoined by side panel 32 of Hollander) comprising opposing first and second panels (see first and second panels 12 and 14 and their respective rims 30 as shown in at least Fig. 2 of Hollander) each made from a material (see paragraphs [0025] and [0033] of Hollander which teach materials for making the panels of the bedding), the panels each including opposite inner and outer surfaces (see inner and outer surfaces of panels 12 and 14 of Hollander), the inner surfaces of the panels defining a cavity (interior 42 of Hollander, see at least Fig. 4), the outer cover comprises a gusset  joining the first panel and the second panel (gusset considered to be formed of portions 31 and 32 of Hollander), wherein at least one of the outer surfaces has a height profile (see at least Fig. 4 of Hollander showing the upper and lower panels being quilted and having a layer of fill between the panels), at least one of the first and second panels comprising stitching that reduces the height profile (see at least the stitch lines 20 and Fig. 4 of Hollander), wherein the stitching comprises a plurality of linear segments (see at least Fig. 1 of Hollander which shows square shaped quilted sections formed of lines), the linear segments each having a geometric pattern (squares shown in Fig. 1 of Hollander), wherein the geometric patterns each include a feature (any feature of the squares shown in Fig. 1 of Hollander) […]. 
Hollander does not explicitly disclose wherein the linear segments alternating such that the feature in one of the linear segments is not coaxial with the feature in an adjacent one of the linear segments, and wherein the material is a moisture-wicking fabric. the material is a moisture-wicking fabric or a 3D spacer material. 
Hollander does teach that “the particular pattern for the quilting lines is a matter of design choice” (see at least paragraph [0030] of Hollander).
Wu teaches utilizing different shapes of quilting patterns such as square or regular hexagons (see at least Claim 2 of Wu) and wherein the stitching comprises a plurality of linear segments, the linear segments each having a geometric pattern, wherein the geometric patterns each include a feature, wherein the linear segments alternating such that the feature in one of the linear segments is not coaxial with the feature in an adjacent one of the linear segments (see at least Fig. 1 of Wu). At the time of the invention, it would have been obvious for one of ordinary skill in the art to have formed Hollander’s quilting lines in hexagonal shapes as taught by Wu since Hollander explicitly teaches that the pattern is a design choice. Additionally, a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
However, Davis teaches wherein the material forming a cover is a 3D spacer material (see at least paragraph [0028] of Davis which teaches use of a spacer material in forming the cover 24). Davis does not explicitly teach that the 3D spacer material is a moisture wicking material. However, Lafleche et al. (US 2010/0146709), hereinafter referred to as Lafleche, teaches “layer 14 facilitates the wicking away of moisture from the interface between the patient and the support. Further, layer 14 may comprise a compressible, permeable layer, such as a spacer fabric, such a 3D fabric […] 3D fabrics are woven in three dimensions and, as noted, may be compressible. Because of their internal structure, 3D fabrics have a plurality of interstices that allow fluid flow, especially air flow both transversely, laterally, and longitudinally through the fabric” (see paragraph [0071] of Lafleche). In other words, Lafleche provides evidence that 3D spacer fabrics, such as those taught by Davis, are capable of wicking away moisture from a support surface based on the internal structure of the 3D fabrics. Therefore, in view of the evidence provided by Lafleche, Davis’ 3D spacer material is considered to be a moisture wicking fabric. 
At the time of the invention, one having ordinary skill in the art would find it obvious to use a 3D spacer material as the fill of the cover of Hollander for the purpose of enabling air to flow through the cover and to thereby ventilate the pillow with cool air (see at least paragraph [0028] of Davis).

Claim 51-52 and 63-66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander in view of DeFranks and Wu, further in view of Rasmussen (WO 2010/075294), hereinafter Rasmussen.
Regarding Claim 51: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, but do not disclose wherein the material is a first material and the gusset comprises a second material, the second material having a greater porosity than the first material. 
However, Rasmussen discloses an article of bedding comprising: an outer cover (cover 190 of Rasmussen) comprising opposing first and second panels (see panels 200 and 210 of Rasmussen), inner surfaces of the panels defining a cavity (see at least Fig. 2 of Rasmussen), and a gusset (see side portion 220 of Rasmussen), wherein at least one of the first and second panels is made from a material having a height profile (see at least Fig. 2 of Rasmussen) and wherein the material is a first material and the gusset comprises a second material, the second material having a greater porosity than the first material (see paragraph [0050] of Rasmussen which discloses “side portions 220 of the cover 190 can be highly porous […] corresponding to and covering the highly porous material of the core sidewalls 160” and “top portion 200 of the cover 190 can be less porous than the side portions 220 or the bottom portion 210 of the cover 190, whereas in other embodiments, the top portion 200 and the bottom portion 210 of the cover 190 are less porous than the side portions 220 of the cover 190”).
One having ordinary skill in the art at the time of the invention would find it obvious to utilize a second material having a greater porosity than the first material to form the gusset of Hollander for the purpose of improving the micro-climate of the pillow with respect to humidity and temperature (see at least paragraph [0050] of Rasmussen).
Regarding Claim 52: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, but do not disclose wherein the material is a first material and the gusset comprises a second material, the second material being more breathable than the first material.  
However, Rasmussen discloses an article of bedding comprising: an outer cover (cover 190 of Rasmussen) comprising opposing first and second panels (see panels 200 and 210 of Rasmussen), inner surfaces of the panels defining a cavity (see at least Fig. 2 of Rasmussen), and a gusset (see side portion 220 of Rasmussen), wherein at least one of the first and second panels is made from a material having a height profile (see at least Fig. 2 of Rasmussen) and wherein the material is a first material and the gusset comprises a second material, the second material being more breathable than the first material (see paragraph [0050] of Rasmussen which discloses “side portions 220 of the cover 190 can be highly porous […] corresponding to and covering the highly porous material of the core sidewalls 160” and “top portion 200 of the cover 190 can be less porous than the side portions 220 or the bottom portion 210 of the cover 190, whereas in other embodiments, the top portion 200 and the bottom portion 210 of the cover 190 are less porous than the side portions 220 of the cover 190”).
One having ordinary skill in the art at the time of the invention would find it obvious to utilize a second material having a greater breathability than the first material to form the gusset of Hollander for the purpose of improving the micro-climate of the pillow with respect to humidity and temperature (see at least paragraph [0050] of Rasmussen).
Regarding Claim 63: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, but do not disclose an inner cover removably positioned within the cavity.
However, Rasmussen discloses an article of bedding (see pillow and cover 110 and 190 of Rasmussen) comprising: an outer cover (cover 190 of Rasmussen) comprising opposing first and second panels (see panels 200 and 210 of Rasmussen) and a gusset joining the first panel and the second panel (see side portion 220 of Rasmussen), inner surfaces of the panels and the gusset defining a cavity (see cavity comprising core 110 of Rasmussen); an inner cover removably positioned within the cavity (see inner cover of core 110 formed of panels 140-160 of Rasmussen); a fill material disposed in the inner cover (fill material 180 of Rasmussen), wherein the first and second panels are each made from a material having a height profile (see thickness of panels 200 and 210 as shown in Fig. 2 of Rasmussen).
One having ordinary skill in the art at the time of the invention would find it obvious to include a removable inner cover around the fill of Hollander for the predictable results of adding a layer of protection to the pillow. The separation of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961).  
Regarding Claim 64: Hollander discloses an article of bedding (pillow 10 shown in Figs. 1-6 of Hollander) comprising: an outer cover (outer cover shown in Figs. 1-6 of Hollander comprising upper, lower, and side panels 12, 14, and 32 respectively) comprising opposing first and second panels and a gusset joining the first panel and the second panel, inner surfaces of the panels and the gusset defining a cavity (see Figs. 1-6 of Hollander), an outer surface of the gusset defining a maximum perimeter of the outer cover, the maximum perimeter being rectangular (see at least Figs. 1-6 showing a rectangular pillow making; dependent upon the fill material and shape, the maximum perimeter may be rectangular; see the 112, second paragraph rejection above); [a filler] … positioned within the cavity; … -4-Application No.: 14/867,610Response to Office ActionApplicant: Bedgear, LLC1735-41 CONwherein the first and second panels are each made from a material having a height profile (see at least Fig. 4 of Hollander showing the upper and lower panels being quilted and having a layer of fill between the panels) the first and second panels each comprising stitching that reduces the height profile of the material (see at least the stitch lines 20 and Fig. 4 of Hollander) wherein the stitching comprises a plurality of linear segments, the linear segments each having a geometric pattern (see at least Fig. 1 of Hollander), wherein the geometric patterns each include a feature (see at least Fig. 1 of Hollander and note that any part of the squares of Hollander can be a feature).  
Hollander does not explicitly disclose wherein the fill material is disposed in a removable inner cover or wherein the material is a moisture-wicking fabric and wherein the linear segments alternating such that the feature in one of the linear segments is not coaxial with the feature in an adjacent one of the linear segments, and wherein the material is a moisture-wicking fabric. the material is a moisture-wicking fabric or a 3D spacer material. 
Hollander does teach that “the particular pattern for the quilting lines is a matter of design choice” (see at least paragraph [0030] of Hollander).
Wu teaches utilizing different shapes of quilting patterns such as square or regular hexagons (see at least Claim 2 of Wu) and wherein the stitching comprises a plurality of linear segments, the linear segments each having a geometric pattern, wherein the geometric patterns each include a feature, wherein the linear segments alternating such that the feature in one of the linear segments is not coaxial with the feature in an adjacent one of the linear segments (see at least Fig. 1 of Wu). At the time of the invention, it would have been obvious for one of ordinary skill in the art to have formed Hollander’s quilting lines in hexagonal shapes as taught by Wu since Hollander explicitly teaches that the pattern is a design choice. Additionally, a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
Rasmussen teaches an article of bedding (see pillow and cover 110 and 190 of Rasmussen) comprising: an outer cover (cover 190 of Rasmussen) comprising opposing first and second panels (see panels 200 and 210 of Rasmussen) and a gusset joining the first panel and the second panel (see side portion 220 of Rasmussen), inner surfaces of the panels and the gusset defining a cavity (see cavity comprising core 110 of Rasmussen); an inner cover removably positioned within the cavity (see inner cover of core 110 formed of panels 140-160 of Rasmussen); a fill material disposed in the inner cover (fill material 180 of Rasmussen), wherein the first and second panels are each made from a material having a height profile (see thickness of panels 200 and 210 as shown in Fig. 2 of Rasmussen).
One having ordinary skill in the art at the time of the invention would find it obvious to include a removable inner cover around the fill of Hollander for the predictable results of adding a layer of protection to the pillow. The separation of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961).  
Additionally, DeFranks teaches a mattress constructed with a top layer which is quilted and formed of a moisture wicking fabric (see Paragraph [0025] of DeFranks which teaches “The top layer 23 can be quilted and made, for example, of a water shedding fabric, such as the CoolMax® material available from the Invista Company. CoolMax® is a tetra-channel polyester, which pulls, or “wicks” moisture away from the user's skin and to the outer layer of the fabric. The larger surface area of the tetra-channel fiber is understood to cause moisture to evaporate quickly and roll or shed from the fiber more quickly than other fibers.  …CoolMax® fabrics are understood to be washable, dryable, and to stay soft. They also are understood to resist shrinking, odors and mildew. Although the depicted embodiment includes a CoolMax® fabric layer, it will be apparent to those of skill in the art that this just one example of a material having the water shedding characteristics of interest and that any suitable material may be employed without departing from the scope of the invention”).
One having ordinary skill in the art at the time of the invention would find it obvious to utilize a wicking fabric as taught by DeFranks in the cover of Hollander for the purpose of creating an outer layer which is capable of pulling or wicking moisture away from the user’s skin and to the outer layer of the fabric (see paragraph [0025] of DeFranks).
Regarding Claim 65: Hollander in view of Rasmussen, DeFranks, and Wu make obvious the article of bedding recited in claim 64. Rasmussen further teaches wherein the material is a first material and the gusset is made from a second material, the second material having a greater porosity than the first material (see paragraph [0050] of Rasmussen which discloses “side portions 220 of the cover 190 can be highly porous […] corresponding to and covering the highly porous material of the core sidewalls 160” and “top portion 200 of the cover 190 can be less porous than the side portions 220 or the bottom portion 210 of the cover 190, whereas in other embodiments, the top portion 200 and the bottom portion 210 of the cover 190 are less porous than the side portions 220 of the cover 190”).
One having ordinary skill in the art at the time of the invention would find it obvious to utilize a second material having a greater porosity than the first material to form the gusset of Hollander for the purpose of improving the micro-climate of the pillow with respect to humidity and temperature (see at least paragraph [0050] of Rasmussen).
Regarding Claim 66: Hollander in view of Rasmussen, Wu, and DeFranks make obvious the article of bedding recited in claim 64, wherein the stitching forms patterns into the material such that the reduced height profile includes highs and lows that increase air circulation in, around and through the first and second panels (see MPEP 2112.01 I. which states “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).

Claim 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander in view of DeFranks and Wu further in view of Corodemus et al. (US 2016/0081487), hereinafter referred to as Corodemus.
Regarding Claim 62: Hollander in view of DeFranks and Wu make obvious the article of bedding recited in claim 48, but do not teach further comprising a cooling gel coupled to the material.
However, Corodemus teaches “a pillow case having a flexible gel panel incorporated into one of the major panels of the pillow case” (see at least paragraph [0034] of Corodemus).
One having ordinary skill in the art at the time of the invention would find it obvious to add a flexible gel panel as taught by Corodemus to one of the major panels of Hollander’s pillow case for the purpose of removing body heat during use (see at least the abstract of Corodemus).

Claim 67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander in view of Wu and Rasmussen further in view of Davis.
Regarding Claim 67: Hollander discloses an article of bedding comprising: an outer cover (cover formed of upper and lower quilted panels 12 and 14 adjoined by side panel 32 as shown in Figs. 1-6 of Hollander) comprising opposing first and second panels (12 and 14 of Hollander) and a gusset (side panel 32 of Hollander) joining the first panel and the second panel (see at least Figs. 1-6 of Hollander), the gusset perimetrically bounding the first and second panels such that the second panel is spaced apart from the first panel by the gusset (see at least Figs. 1-6 of Hollander), the panels each including opposite inner and outer surfaces (see Fig. 4 of Hollander), the gusset including opposite inner and outer surfaces (see at least Fig. 4 of Hollander), inner surfaces of the panels and the inner surface of the gusset defining a cavity (see at least Fig. 4 of Hollander showing an interior of the outer cover), the first and second panels each being made from a first material, the gusset being made from a second material (see at least paragraph [0033] of Hollander which discloses “The materials used to form the panels and the sides of the pillow may comprise cotton, polyester, or any other natural or man-made material used for bedding”); ….; and a fill material disposed in [cavity] (see at least Fig. 4 and paragraphs [0031]-[0032] of Hollander which describe the fill material used to fill the cavity of the pillow) wherein the gusset is configured to act as a filter that can prevent solid particles from entering the cavity while simultaneously permitting air and heat that builds up within the cavity to escape (see MPEP 2112.01 I. which states “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”),….-5-Application No.: 14/867,610Response to Office ActionApplicant: Bedgear, LLC1735-41 CONwherein the first material is a […] material, and the outer surfaces of the panels have a height profile (see at least Fig. 4 of Hollander showing the upper and lower panels being quilted and having a layer of fill between the panels), the first and second panels each comprising stitching that reduces the height profile of the first material (see at least the stitch lines 20 and Fig. 4 of Hollander), wherein the stitching forms patterns into the first material such that the reduced height profile includes highs and lows that increase air circulation in, around and through the first and second panels (see MPEP 2112.01 I. which states “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”), wherein the stitching comprises a plurality of linear segments, the linear segments each having a geometric pattern, wherein the geometric patterns each include a feature (see at least Fig. 1 of Hollander showing a square geometric pattern; note that a “feature” can be considered any portion of the square)[ …]
Hollander does not disclose an inner cover removably positioned within the cavity and the fill positioned in the inner cover, wherein the first material is a 3D spacer material, and wherein the second material has a greater porosity than the first material, wherein the linear segments alternating such that the feature in one of the linear segments is not coaxial with the feature in an adjacent one of the linear segments, and wherein the material is a moisture-wicking fabric. the material is a moisture-wicking fabric or a 3D spacer material. 
Hollander does teach that “the particular pattern for the quilting lines is a matter of design choice” (see at least paragraph [0030] of Hollander).
Wu teaches utilizing different shapes of quilting patterns such as square or regular hexagons (see at least Claim 2 of Wu) and wherein the stitching comprises a plurality of linear segments, the linear segments each having a geometric pattern, wherein the geometric patterns each include a feature, wherein the linear segments alternating such that the feature in one of the linear segments is not coaxial with the feature in an adjacent one of the linear segments (see at least Fig. 1 of Wu). At the time of the invention, it would have been obvious for one of ordinary skill in the art to have formed Hollander’s quilting lines in hexagonal shapes as taught by Wu since Hollander explicitly teaches that the pattern is a design choice. Additionally, a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
Rasmussen teaches an article of bedding (see pillow and cover 110 and 190 of Rasmussen) comprising: -4-Application No.: 14/867,610Response to Office Actionan outer cover (cover 190 of Rasmussen) comprising opposing first and second panels (see panels 200 and 210 of Rasmussen) and a gusset joining the first panel and the second panel (see side portion 220 of Rasmussen), the gusset perimetrically bounding the first and second panels such that the second panel is spaced apart from the first panel by the gusset (see at least Figs. 1 and 2 of Rasmussen), inner surfaces of the panels and the gusset defining a cavity (cavity comprising core 110 of Rasmussen), the first and second panels each being made from a first material, the gusset being made from a second material (see at least paragraphs [0049]-[0050] of Rasmussen); an inner cover (see top layer 140, bottom layer 150, and sidewalls 160 of Rasmussen) removably positioned within the cavity; and memory foam disposed in the inner cover (see paragraph [0006] of Rasmussen which teaches “the top layer, bottom layer, and/or granulated foam comprises a visco-elastic foam”), wherein the gusset is configured to act as a filter that can prevent solid particles from entering the cavity while  simultaneously permitting air and heat that builds up within the cavity to escape (see MPEP 2112.01 I. which states “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”), wherein the first material […] has a height profile (see at least Fig. 2 of Rasmussen), […] and wherein the second material has a greater porosity than the first material (see paragraphs [0049]-[0050] of Rasmussen which describes the different respective porosities of the fabrics forming the panels of the cover 190).
One having ordinary skill in the art at the time of the invention would find it obvious to include a removable inner cover around the fill of Hollander for the predictable results of adding a layer of protection to the pillow. The separation of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961).  
Additionally, one having ordinary skill in the art at the time of the invention would find it obvious to utilize a second material having a greater porosity than the first material to form the gusset of Hollander for the purpose of improving the micro-climate of the pillow with respect to humidity and temperature (see at least paragraph [0050] of Rasmussen).
Rasmussen does not disclose a three dimensional spacer material used to form the first and second panels. 
However, Davis teaches wherein the material forming the cover is a 3D spacer material (see at least paragraph [0028] of Davis which teaches use of a spacer material in forming the cover 24).
Davis does not explicitly teach that the 3D spacer material is a moisture wicking material. However, Lafleche et al. (US 2010/0146709), hereinafter referred to as Lafleche, teaches “layer 14 facilitates the wicking away of moisture from the interface between the patient and the support. Further, layer 14 may comprise a compressible, permeable layer, such as a spacer fabric, such a 3D fabric […] 3D fabrics are woven in three dimensions and, as noted, may be compressible. Because of their internal structure, 3D fabrics have a plurality of interstices that allow fluid flow, especially air flow both transversely, laterally, and longitudinally through the fabric.” In other words, Lafleche provides evidence that 3D spacer fabrics, such as those taught by Davis, are capable of wicking away moisture from a support surface based on the internal structure of the 3D fabrics. Therefore, in view of the evidence provided by Lafleche, Davis’ 3D spacer material is considered to be moisture wicking. 
One having ordinary skill in the art at the time of the invention would find it obvious to use a 3D spacer material as the fill of the cover of Hollander for the purpose of enabling air to flow through the cover and to thereby ventilate the pillow with cool air (see at least paragraph [0028] of Davis).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,646,134. Although the claims at issue are not identical, they are not patentably distinct from each other because to the extent that differences may exist between the claims, they are minor and would have been well within the skill level of one having ordinary skill in the art at the time the invention was made.  To the extent necessary, therefore, any such modifications as would be required would have been obvious.  Examiner notes that the claims at issue are wholly encompassed and/or would have been obvious (see the rejections of claims 48-67 above making obvious modifications to the claimed invention) as compared to claims 1-24 in of U.S. Patent No. 8,646,134.
Claims 48-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,188,228. Although the claims at issue are not identical, they are not patentably distinct from each other because to the extent that differences may exist between the claims, they are minor and would have been well within the skill level of one having ordinary skill in the art at the time the invention was made.  To the extent necessary, therefore, any such modifications as would be required would have been obvious.  Examiner notes that the claims at issue are wholly encompassed and/or would have been obvious (see the rejections of claims 48-67 above making obvious modifications to the claimed invention) as compared to claims 1-19 in of U.S. Patent No. 10,188,228.
Claims 48-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-33 of copending Application No. 15/362285 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because to the extent that differences may exist between the claims, they are minor and would have been well within the skill level of one having ordinary skill in the art at the time the invention was made.  To the extent necessary, therefore, any such modifications as would be required would have been obvious.  Examiner notes that the claims at issue are wholly encompassed and/or would have been obvious (see the rejections of claims 48-67 above making obvious modifications to the claimed invention) as compared to claims 1-20 in US Patent No. 9,895,011.
Claims 48-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12, 15-17, 22-30, 33-39, 42-44, and 46-49 of copending Application No. 14/747591 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because to the extent that differences may exist between the claims, they are minor and would have been well within the skill level of one having ordinary skill in the art at the time the invention was made.  To the extent necessary, therefore, any such modifications as would be required would have been obvious.  Examiner notes that the claims at issue are wholly encompassed and/or would have been obvious (see the rejections of claims 48-67 above making obvious modifications to the claimed invention) as compared to claims 14-33 in US Patent Application No. 14/747591.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619